78 F.3d 579
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Stanley LYBA, Petitioner-Appellant,v.Kenneth TAYLOR, Warden;  Attorney General of the State ofMaryland, Respondents-Appellees.
No. 94-6498.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 7, 1996.Decided March 5, 1996.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   Herbert N. Maletz, Senior Judge, sitting by designation.  (CA-93-1770-MJG)
Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
Stanley Lyba, Appellant Pro Se.  John Joseph Curran, Jr., Attorney General, Gwynn X. Kinsey, Jr., Assistant Attorney General, Baltimore, Maryland, for Appellees.
D.Md.
DISMISSED.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his 28 U.S.C. § 2254 (1988) petition and Fed.R.Civ.P. 60(b) motion for relief from the judgment.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.   Lyba v. Taylor, No. CA-93-1770-MJG (D.Md. Apr. 25, 1994).   We deny Appellant's motions for the preparation of a transcript at government expense and for the appointment of counsel.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED